This suit was brought to reform a plat *Page 812 
made by E. S. Frederick in May, 1905, for Elnathan T. Field. The bill in effect alleges that the corner from which Frederick made all his measurements was the Southeast corner of the West half of the Northeast quarter of Sec. 34, Township 53 South, Range 42 East, and is located about 450 feet from the Atlantic Ocean, but that after having made his map Frederick erroneously designated the Government corner as the Southeast corner of the West half of the Northwest quarter of Section 34, Township 53 South, Range 42 East, the only mistake being in the substituting the word "Northwest" for the word "Northeast" being merely a clerical error. Demurrers and a plea on the part of defendants below, appellants here were overruled and appeal was taken from both said orders.
It is contended here that the bill of complaint fails to show such error in the plat brought in question as a court of equity would be authorized to correct, that there is a lack of necessary parties to the bill, that the complainants are without title to the locus in quo, and that the City of Miami Beach had established title to the locus in quo by adverse user for more than seven years.
The record has been examined to each of these assignments and we think they must all be answered contrary to the contention of appellants. The points of law raised are so well settled that to enlarge on them here would serve no useful purpose. The decree of the chancellor is therefore affirmed.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
STRUM, J., concurs in the opinion and judgment.
ELLIS, C. J., dissents. *Page 813 
BROWN, J., disqualified.
Opinion filed December 22, 1928.